UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4759



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ERIC CHRISTOPHER LOCKLEAR,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-03-32)


Submitted:   September 29, 2004            Decided:   October 19, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Geoffrey Wuensch Hosford, HOSFORD & HOSFORD, Wilmington, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eric Christopher Locklear seeks to appeal the district

court’s judgment revoking supervised release and imposing a 24-

month term of imprisonment.        In criminal cases, the defendant must

file an appeal within ten days of the entry of judgment or the

notice of appeal by the government. Fed. R. App. P. 4(b)(1)(A).

When a notice of appeal is filed within thirty days of the

expiration of the appeal period, the district court may grant an

extension, with or without a motion, upon a showing of excusable

neglect or good cause.      Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

            The district court entered its judgment on July 24, 2003.

Under Rule 4(b)(1)(A), Locklear had ten days, or until August 7,

2003, to file a notice of appeal.       Under Houston v. Lack, 487 U.S.

266 (1988), the notice of appeal was filed on August 18, 2003,

which was after the ten-day period expired but within the thirty-

day excusable neglect period.        The notice of appeal was entered by

the district court on September 15, 2003.         Because the notice of

appeal was filed within the excusable neglect period, we remand the

case to the district court for the court to determine whether

Locklear has shown excusable neglect or good case warranting an

extension     of   the   ten-day   appeal   period.    The   record,   as

supplemented, will then be returned to this court for further

consideration.      We dispense with oral argument because the facts


                                    - 2 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          REMANDED




                              - 3 -